Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                            ATTORNEY FOR APPELLEE:

RODNEY V. SHROCK                                   PATRICK J. ROBERTS
Kokomo, Indiana                                    Roberts Law Firm
                                                   Peru, Indiana
                                                                               FILED
                                                                            Dec 18 2012, 9:13 am

                               IN THE                                               CLERK
                     COURT OF APPEALS OF INDIANA                                  of the supreme court,
                                                                                  court of appeals and
                                                                                         tax court




DAN STRANAHAN,                                     )
                                                   )
       Appellant,                                  )
                                                   )
               vs.                                 )        No. 52A02-1205-DR-399
                                                   )
DEBRA HAINES,                                      )
                                                   )
       Appellee.                                   )


                        APPEAL FROM THE MIAMI CIRCUIT COURT
                            The Honorable Robert A. Spahr, Judge
                              Cause No. 52C01-9304-DR-174



                                        December 18, 2012


                 MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
       In March of 1994, Dan Stranahan and Debra Haines divorced after approximately

twelve years of marriage. During the divorce proceedings, the parties agreed and the trial

court found that Debra, who suffers from paranoia-type chronic schizophrenia with a history

of hallucinatory activity, was physically and mentally incapacitated to the extent that her

ability to support herself was materially affected. In light of Debra’s incapacity, Dan agreed

to pay maintenance to Debra in the amount of $100 a week until further order of the court.

At the time of the parties’ divorce, Debra was not receiving social security disability benefits,

did not have any financial assets, and did not have the means to support herself. However,

the undisputed evidence demonstrates that during the intervening years, Debra began

receiving $753.00 per month in social security disability benefits and has amassed over

$110,000.00 in assets.

       On January 3, 2012, after paying maintenance to Debra as ordered for approximately

eighteen years, Dan filed a petition to terminate his maintenance obligation. In support of his

petition, Dan asserted that his obligation to pay maintenance to Debra should be terminated

because there had been a substantial change in Debra’s financial position since the parties’

divorce. Following a hearing, the trial court denied Dan’s petition, finding that the evidence

was insufficient to prove a substantial change in the circumstances warranting termination of

the original maintenance order. Concluding that the undisputed evidence demonstrates a

substantial and continuing change in Debra’s financial position and, consequently, her ability

to financially provide for herself, we reverse and remand the matter to the trial court with




                                               2
instructions for the court to enter an order granting Dan’s petition to terminate his

maintenance obligation.

                           FACTS AND PROCEDURAL HISTORY

        Dan and Debra married on September 25, 1981. They did not have any children

together and divorced in March of 1994, after approximately twelve years of marriage. In the

parties’ divorce settlement, Dan and Debra agreed that Debra suffered from “a psychotic

disorder which is a paranoia type chronic schizophrenia with a history of hallucinatory

activity, and therefore maintenance for [Debra] is necessary during the period of her

incapacity, subject to further order of the Court.” Appellant’s App. p. 13. In light of Debra’s

incapacity, Dan agreed to pay maintenance to Debra in the amount of $100.00 per week until

further order of the court. The trial court accepted the parties’ divorce settlement and ordered

Dan to pay $100.00 per week to Debra as spousal maintenance until further order of the court

pursuant to Indiana Code section 31-1-11.5-11(e)(1).1

        On January 3, 2012, after paying $100.00 per week in maintenance to Debra for

approximately eighteen years, Dan filed a petition to terminate his maintenance obligation.

In support of his petition, Dan claimed that there had been a substantial change in the

circumstances surrounding the original maintenance award which warranted the termination

of his obligation to pay maintenance to Debra. Specifically, Dan argued that there had been a

substantial change in Debra’s financial position, and, consequently, her ability to provide for

herself.


        1
           Indiana Code section 31-1-111.5-11(e)(1) has since been repealed and is now codified, in pertinent
part, at Indiana Code section 31-15-7-2. See 1997 Ind. Legis. Serv. P.L. 1-1997.

                                                     3
        The trial court conducted a two-day hearing on Dan’s petition on April 4 and April 10,

2012. The undisputed evidence presented during this hearing demonstrated that while Debra

was not receiving social security disability benefits and had arguably no financial assets at

the time of the divorce, at the time of the hearing, Debra was receiving $753.00 per month in

social security disability benefits2 and has amassed over $110,000.00 in financial assets. The

evidence also demonstrated that Debra lived a relatively simple lifestyle which included

going to work, getting groceries, and attending church, and that Debra did not often do things

like going to the movies, eating out, or taking vacations. For Dan’s part, the undisputed

evidence demonstrated that, while Dan was still financially able to make the $100.00 per

week maintenance payments, he was nearing retirement and was making less annual income

than he was at the time of the divorce.3 On April 16, 2012, the trial court issued an order

denying Dan’s petition for termination of his maintenance obligation in which it stated that

Dan had failed to present sufficient evidence to warrant the requested relief. This appeal

follows.

                                DISCUSSION AND DECISION

        Dan contends that the trial court abused its discretion in denying his petition to

terminate his maintenance obligation.

        A trial court has broad discretion to modify a spousal maintenance award, and
        we will reverse only upon an abuse of that discretion. [In re Marriage of

        2
          Debra receives $852.90 in social security disability benefits per month minus $99.90 which is
deducted for Medicare medical insurance.
        3
          The only disputed evidence concerns the amount of funds received by Dan’s current wife from
investments she made independent of Dan. The evidence concerning Dan’s current and future income is not in
dispute.

                                                    4
       Erwin, 840 N.E.2d 385, 389 (Ind. Ct. App. 2006)]. An abuse of discretion will
       be found if the trial court’s decision is clearly against the logic and effect of
       the facts or reasonable inferences to be drawn therefrom, if the trial court
       misinterprets the law, or if the trial disregards evidence of factors in the
       controlling statute. Lowes v. Lowes, 650 N.E.2d 1171, 1174 (Ind. Ct. App.
       1995).

Mitchell v. Mitchell, 875 N.E.2d 320, 323 (Ind. Ct. App. 2007).

       “The burden is on the party moving for modification to show changed circumstances

so substantial and continuing as to make the previous maintenance order unreasonable.”

Lowes, 650 N.E.2d at 1174 (internal quotation omitted).

       In determining whether a substantial change of circumstances has occurred
       which renders the original award of maintenance unreasonable, a trial court
       should consider the factors underlying the original award. [Roberts v. Roberts,
       644 N.E.2d 173, 178 (Ind. Ct. App. 1994)]. Those factors include the financial
       resources of the party seeking to continue the maintenance, the standard of
       living established in the marriage, the duration of the marriage, and the ability
       of the spouse from whom the maintenance is sought to meet his or her needs
       while meeting those of the other spouse seeking maintenance. Id.

Lowes, 650 N.E.2d at 1174.

       Where, as here, the party bearing the burden of proof at trial receives an adverse

judgment, he appeals a negative judgment. See Fuehrer v. Fuehrer, 651 N.E.2d 1171, 1175

(Ind. Ct. App. 1995), trans. denied. “The party appealing from a negative judgment must

show that the trial court’s judgment is contrary to law.” Id. “Thus, we may reverse only

when the evidence is without conflict and leads unerringly to a conclusion different from that

reached by the trial court.” Id.

       In the instant matter, it is undisputed that Debra’s medical condition has not changed

since the time of the parties’ divorce. She continues to suffer from paranoia-type chronic



                                              5
schizophrenia. Debra also continues to lead a relatively simple lifestyle. It is also undisputed

that Dan continues to be financially able to make the maintenance payments to Debra,

although his annual income has decreased since the parties’ divorce and he is nearing

retirement. As such, in order to determine whether there has been a substantial and

continuing change that would warrant termination of Dan’s maintenance obligation, we must

determine whether Debra’s financial position has changed such that she is able to financially

support herself. See Mitchell, 875 N.E.2d at 324 (providing that the statutory authority

relating to modification or termination of a spousal maintenance order focuses on the

receiving spouse’s ability to support herself). We conclude that it has.

       The undisputed evidence demonstrates that Debra receives sufficient funds each

month to support her lifestyle and financial needs. Debra’s mother, with whom Debra lives

and who is familiar with Debra’s finances, testified that Debra lives off of the $100.00 per

week maintenance payments she receives from Dan and saves all other monies received,

including her income from her job at a local consignment shop and her social security

disability benefits. Debra did not dispute her mother’s testimony regarding her ability to live

on the maintenance funds received from Dan while saving all of her other income. Debra

also acknowledged that her financial position has greatly improved since her divorce from

Dan in 1994.

       Considering that the $753.00 in social security disability benefits received each month

is nearly double the amount of maintenance received from Dan, the undisputed evidence

demonstrates that Debra’s financial position is such that she could adequately support herself



                                               6
with the social security disability benefits she receives each month and still be able to add to

her savings without receiving maintenance from Dan. In addition, Debra now has substantial

financial assets at her disposal that she did not have at the time of the parties’ divorce.

Again, during the eighteen years that Dan has been paying maintenance to Debra, Debra has

amassed more than $110,000.00 in financial assets.

       While we are sympathetic to Debra’s desire to save as much as she can so to be in a

better position to pay any future unknown living and medical expenses that she may incur as

a result of her condition, we must conclude that the undisputed evidence leads unerringly to

the conclusion that Debra’s improved financial position, which again includes $753.00 in

social security disability benefits per month, an income from her job at a consignment shop,

and financial assets of over $110,000, demonstrates that Debra is now capable of supporting

herself without the assistance of maintenance payments from Dan. Nothing in the record

suggests that Debra will not continue to receive social security disability benefits or will lose

control of the financial assets she has amassed since the parties’ divorce in 1994. As such,

we conclude that the undisputed evidence demonstrates that there has been substantial and

continuing change in the circumstances which necessitated the original maintenance order.

       The judgment of the trial court is reversed and the matter is remanded to the trial court

to enter an order granting Dan’s petition to terminate Dan’s maintenance obligation.

NAJAM, J., and FRIEDLANDER, J., concur.




                                               7